DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Response to Amendment
This action is in response to Applicant’s amendment filed on 1/24/2022 from which Claims 1-2, 4-7, and 16-28 are pending, where Claims 1-2 and 4-6 are amended.  Also Claims 16-20 are withdrawn and Claims 3 and 8-15 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 1/24/2022.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
Claims 1-5, 7 and 21-26 are rejected under 35 U.S.C. 103 as obvious over U.S. 2013/0025503, Park et al. (hereinafter “Park”) in view of U.S. 2012/0037040, Standke et al (hereinafter “Standke”) evidenced by U.S. 2010/0092686, Laryea et al. (hereinafter “Laryea”).  
Regarding claims 1-5, 7, 21-22 and 26 Park discloses in the entire document particularly at Fig. 5 and ¶s 0013, 0023, 0044, 0069, 0074, 0085 and example 1, an article (Fig. 5A, smartphone), comprising: a substrate ¶ 0074, smartphone touch panel, such as glass in Fig. 1 and ¶ 0023 {reading on pending Claim 26}, and an invisible-fingerprint coating deposited on the substrate ¶ 0074, thin films formed on the surface of a substrate of a touch panel of a smartphone using the coating composition; ¶ 0085.  The thin film made of the coating composition of Preparation Example 1 had a contact angle to water of 70 degrees {reading on greater than about 65 degrees for pending Claim 2} and a contact angle to diiodomethane of 40 degrees {reading on less than about 45 degrees for pending Claim 2} thus being thinly spread, decreasing scattered reflection of light, being invisible and thereby improving anti-fingerprint properties), the invisible-fingerprint coating comprising a non-fluorinated alkyl silane hydrolysate polymer having a weight average molecular weight of less than 100,000 Da ¶ 0069.  Preparation Example 1, methoxyethoxyundecyltrichlorosilane, cyclohexyltrimethoxysilane and distilled water (H2O) were mixed with one another at a weight ratio of 1:1:0.03; ¶ 0044, when the two silane compounds are mixed with distilled water (H2O), hydrolysis in which reactive groups excluding R1 and R2 groups bonded to Si of the respective silane compounds are converted into hydroxyl groups (OH-) occurs and condensation between molecules then occurs to form a silane oligomer ¶ 0013.  The silane oligomer may have a molecular weight of 100 to 10000 see also Fig. 5A, coating with coating composition of Preparation Example 1.  From ¶ 0077 after deposition, the measured thickness of coating film for the coating composition of Preparation Example 1 was about 250 .ANG (25 nm) {reading on the thickness range of about 0.1 to 1000nm of pending claim 22}.  
For Claim 24 in accordance with MPEP§ 2112.01 II “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), and in accordance with MPEP §2112 the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Here Claim 1 from which Claim 24 depends is identical to the invisible-fingerprint coating of Claim 24 therefore the water contact angle would be at least 50 degrees after 1500 cycles of eraser abrasion.  
However Park does not expressly disclose a non-fluorinated alkyl silane hydrolysate polymer formed from an alkyl silane having a structure as in (RA)3SiRB or a crosslinking silane of one of Formulae I-IV for Claim 7.  
Standke is directed as is Park to compositions or formulations for modification, treatment and/or production of anti-fingerprint coating of materials for substrates like glass, wood, plastics, as disclosed in ¶s 0017-0048, 0063-0064, 0103-0104, 0147 and 0194, and Fig. 1 VOC-reduced (volatile organic compound) organofunctional silane systems, hereinbelow called compositions, with quaternary nitrogen functionality (NR4+, where the R groups can be the same or different and at least one R group is silylated and R is covalently bonded to N via a C-atom), which are advantageously providable at normal pressure and in high yield.  At least one R radical comprises organosilicon groups, optionally R may also contain further heteroatoms.  Altogether, the silane system may evince linear, branched, cyclic and/or spatially crosslinked structures or structural regions with M-, D-, T-structures or else, depending on the method of making, Q-structures.  When tetraalkoxysilane is added to the reaction mixture, for example.  Condensation products comprehend not only homo- but also co-condensation products from the reaction of hydrolyzed alkoxysilanes, silanols, oligomeric or else polymeric SiOH-functional silicon compounds or organosilicon compounds, and also condensation products involving the participation of block co-condensates.  From ¶s 0020-0021 the quaternization reaction at the haloalkyl group of the starting haloalkyl-functional silane of formula I but also the hydrolysis and also condensation/co-condensation of the organosilicon compounds in the reaction mixture take place not just simultaneously, i.e., as a one-pot reaction, but moreover also substantially selectively.  The quaternary aminoalkyl-functional organosilicon compounds by reacting, at least one haloalkyl-functional silane of formula I and/or optionally its hydrolysis and/or condensation products, i.e., including possible homo-, co-, block or block co-condensates, (R1O)3-x-y(R2)xSi[(R3)nCH2Hal]-1+y (I), where the R1 groups are the same or different and R1 represents a hydrogen, a linear, branched, or cyclic alkyl group having 1 to 8 carbon atoms, an aryl, arylalkyl or acyl group, [0038] the R2 groups are the same or different and R2 represents a linear, branched or cyclic alkyl group having 1 to 8 carbon atoms, an aryl, arylalkyl or acyl group, the R3 groups are the same or different and R2 signifies a linear, branched or cyclic alkylene group having 1 to 18 carbon atoms, n is equal to 0 or 1 and Hal represents chlorine or bromine, and x is equal to 0, 1 or 2, y is equal to 0, 1 or 2 and (x+y) is equal to 0, 1 or 2, (ii) a hydrolysis or condensation product of at least one alkoxysilane of the aforementioned general formula I; (iii) a mixture of at least one alkoxysilane of the aforementioned general formula I and a hydrolysis and/or condensation product of at least one alkoxysilane of the aforementioned general formula I with a tertiary amine of the general formula II as component B,  N(R4)3 (II).  From ¶s 0048 and 0064 a silane of formula I, more particularly a chloroalkyl-functional silane {reading on pending Claim 21} optionally its hydrolysis and/or condensation product, which is mixed in the process with a tertiary amine of formula II, there ensues in the presence of 0.5 to 500 mol of water per mol of silicon atoms a quaternization--on the nitrogen atom--and at least partially hydrolysis and possibly condensation (of the alkoxysilanes to silanol groups, followed by a condensation to form Si--O--Si bridges)--of the compounds of formula I and II.  Examples are 3-chloropropyltriethoxysilane, and 3 –chloropropyltriethoxysilane.  Laryea evidences at ¶s 0014 and 0051 that coatings from chloropropyltrimethoxysilane provide a surface with clearly less visible fingerprint than an untreated surface.  
From ¶s 0194-0196 the coating for antifingerprints is also useful for surfaces in contact with moisture to provide slip for problems known to occur with microorganisms.  Given that x and y of formula I can be zero with R1 an alkyl group from 1 to 8 carbons and Hal as optional halogen formula I and the of example 3 –chloropropyltriethoxysilane as a non-fluorinated reads on formula of pending Claims 1 and 4-5.    
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here from Park the non-fluorinated alkyl silane hydrolysate polymer from methoxyethoxyundecyltrichlorosilane and cyclohexyltrimethoxysilane having a weight average molecular weight of less than 100,000 Da as a coating on a glass substrate has a function of providing an invisible fingerprint coating.  From Standke the hydrolyzate formed from the non-fluorinated alkyl silane of Formula I like chloropropyltriethoxysilane has the purpose of providing anti-fingerprint properties. Given this similarity of purpose for dealing with fingerprints the hydrolyzate condensate of chloropropyltriethoxysilane of Standke can substitute for or be combined with the hydrolysate of Park at a molecular weight less than 100,000 Da.    
In regards to the wording in Claim 1 of “the non-fluorinated alkyl silane hydrolysate polymer is formed from an alkyl silane having a structure as in:  (RA)3SiRB” as stated MPEP at §2113 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  From MPEP § 2113 I The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  Therefore, absent evidence of criticality regarding the presently claimed process and given that Park meets the requirements of the claimed (product or composition), Park clearly meet the requirements of the present claims.  
For Claim 7 Standke discloses at ¶s 0017, 0054, 0063, 0070, 0111-0114, and its claim 3 discloses the VOC-reduced organofunctional silane systems, with quaternary nitrogen functionality (NR4+, where the R groups can be the same or different and at least one R group is silylated and R is covalently bonded to N via a C-atom), which are advantageously providable at normal pressure and in high yield.  At least one R radical comprises organosilicon groups, optionally R may also contain further heteroatoms.  Altogether, the silane system may evince linear, branched, cyclic and/or spatially crosslinked structures or structural regions with M-, D-, T-structures or else, depending on the method of making, Q-structures. When tetraalkoxysilane is added to the reaction mixture, for example.  In addition, to carry out the reaction, the reaction mixture of components A and B or a reaction mixture of components A, B and at least one further component C can have added to it a diluent, for example an alcohol, such as methanol, ethanol, isopropanol, in which case the diluent added is suitably removed again from the system as it were in the course of the removal of the hydrolysis alcohol formed in the course of the reaction.  It is particularly preferable for the reaction of silanes of formula I within the meaning of component A with tertiary amines of formula II as component B, optionally in the presence of at least one silicon compound of formula III as component C of the reaction mixture, in the process to take place exclusively in the presence of moisture or water, in which case hydrolysis, homo- and/or co-condensation products of II and optionally III are also encompassed and from 0.5 mol to 500 mol and more preferably from 0.5 to 200 mol of water are preferably used per mol of silicon.  By way of oligomeric or polymeric silicon compounds there can be used in the process, component C is suitably additionally used, particularly during the reaction, and comprises at least one further organofunctionalized silicon compound of formula III, its hydrolysis products, condensation products or mixtures thereof,  (R7O)3-a-b(R8)aSi(B)1+b (III) [0113] where R7 in each occurrence independently represents hydrogen, a linear, branched and/or cyclic alkyl group having 1 to 8 carbon atoms, aryl, arylalkyl or acyl, preferably alkyl having 1 to 5 carbon atoms, more preferably methyl, ethyl, propyl and the B groups are the same or different and B represents an organofunctional group, a is equal to 0, 1 or 2, b is equal to 0, 1 or 2 and a+b<3.  Component C in the process of the present invention can comprise for example--but not exclusively--at least one silicon compound from the series silicon tetrachloride, tetramethoxysilane, tetraethoxysilane, tetrapropoxysilane, ethyltrimethoxysilane, ethyltriethoxysilane, n-propyltrimethoxysilane, n-propyltriethoxysilane, n-butyltrimethoxysilane, i-butyltrimethoxysilane, n-butyltriethoxysilane, i-butyltriethoxysilane, n-octyltrimethoxysilane i-octyltrimethoxysilane, n-octyltriethoxysilane, i-octyltriethoxysilane, hexadecyltrimethoxysilane, hexadecyltriethoxysilane {reading on Formula I of pending Claim 7 as a reactant in hydrolysis for a cross-linked structure or a crosslinking silane}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Park an article of a smartphone touch panel substrate such as glass and an invisible-fingerprint coating deposited on the substrate from a coating composition comprising a non-fluorinated alkyl silane hydrolysate polymer from the non-fluorinated alkyl silane methoxyethoxyundecyltrichlorosilane and cyclohexyltrimethoxysilane having a weight average molecular weight of less than 100,000 Da, as afore-described, where from Standke the hydrolyzate condensate formed from chloropropyltriethoxysilane is substituted for or combined with the methoxyethoxyundecyltrichlorosilane and cyclohexyltrimethoxysilane hydrolyzate with less than 100,000 Da and includes a crosslinking of one of ethyltrimethoxysilane through hexadecyltriethoxysilane having the purpose of a coating dealing with fingerprints motivated to provide surfaces in contact with moisture with slip for problems known to occur with microorganisms as for the articles of Claims 1-5, 7, 21-22 and 26.  Furthermore the combination of Standke with Park has a reasonable expectation of success in that both have coatings of organosilanes that hydrolyze and condense into polymers on substrates like glass.  
For Claims 23 and 25, Park in view of Standke is applied as to Claim 1 for Claim 25 along with the disclosure from Park at ¶ 0013, preparation example 1 and Fig. 5 A of the silane oligomer having a molecular weight of 100 to 10000 see also Fig. 5A, which overlaps the range of molecular weight of greater than or equal to 300 Da.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
For Claim 23 the disclosure of Park at ¶ 0078 is that the coefficient of friction (“COF”) of the coating of Preparation Example 1 was about 0.5.  As set forth in MPEP 2144.05, in the case where the claimed range and prior art ranges disclosed is a COF of about 0.5, while the present claims require a COF of less than about 0.15.  It is apparent, however, that the instantly claimed COF of less than about 0.15 and that taught by Park are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  In light of the case law cited above and given that there is only a “slight” difference between the COF of about 0.5 disclosed by Park and the COF disclosed in the present claim, it therefore would have been obvious to one of ordinary skill in the art that the COF of less than about 0.15 disclosed in the present claims is but an obvious variant of the COF disclosed in Park, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  
Claims 6, and 27-28 are rejected under 35 U.S.C. 103 as obvious over Park in view of U.S. Standke evidenced by Laryea further in view of U.S. 2017/0190139, Haghdoost et al (hereinafter “Haghdoost”).
Regarding Claims 6, and 27-28, Park in view of Standke is applied as to Claim 1, however Park does not expressly disclose an alkylsilane as 11-chloroundecyltriethoxysilane.   
Haghdoost is directed as is Park as modified to antifoulant coatings for glass as disclosed in the abstract and at ¶s 0061-0062, 0075-0077 and 0082 of coatings and articles, like coated glass, with coatings, for example, comprising a textured layer comprising at least one metal or metallic compound.  The coating may also comprise a plurality of individual surface features in a micro- or nano-structure size range, wherein the plurality of surface features are positioned in different planes in different heights with respect to a reference zero point in the textured layer.  Also in addition to the textured layer, the coating can comprise other layers as well.  Each coating layer can be distinguished from its top and underneath layers by its different composition.  Examples of organic or inorganic-organic materials suitable for use as the conformal coating include, but are not limited to, organofunctional silanes, hybrid inorganic organofunctional resins, organofunctional polyhedral oligomeric silsesquioxane (POSS), hybrid inorganic organofunctional POSS resins, silicone polymers, organofunctional oligomeric polysiloxane, organofunctional silicone polymers, hybrid inorganic organofunctional silicone polymers, organofunctional silicone copolymers, and hybrid inorganic organofunctional silicone copolymers.  Organofunctional silanes are a group of compounds that combine the functionality of a reactive organic group with inorganic functionality in a single molecule.  This special property allows them to be used as molecular bridges between organic polymers and inorganic materials. The organic moiety of the silane system can be tailored with different functionalities, where chloro is one of the more common groups such as 3-chloropropyltriethoxysilane, 3-chloropropyltrimethoxysilane, 3-chloropropyltrimethylsilane, and 11-chloroundecyltriethoxysilane and oligomeric co-hydrolysate, which can be used in any combination.  Certain configurations of the coatings can also provide one or more of the following attributes: reduce transfer from/to the surface, provide protection, prevent or discourage adhesion of water and microscale/nanoscale objects, or a combination of said functionalities. Certain coatings can be used in many different applications including but not limited to, wetting, dirt accumulation, corrosion, microbial adhesion and disease transformation, ice formation, friction and drag and biofouling prevention and/or mitigation. For instance, the coating can protect, to at least some degree.  As another instance, certain configurations of coatings can discourage transfer of liquids, dirt, microorganisms, viruses, or particles from/to an article to/from human and animals upon contact, which can reduce cross contamination.  In certain instances, the coatings can enable protection against undesirable consequences of contact between the surface and the macroscopic, microscale and/or nanoscale objects such as equipment damage, corrosion, transfer of germs, dirt, and smudge, friction and drag.  In some instances, the surface may be in contact with fluids including liquids and gases that contain particles, microorganisms, dirt, chemicals, reactive agents, macromolecules, etc. (see FIG. 18). The liquid for example can be water, sea water, oil, acids, bases, or biological fluids such as blood and urine. At these conditions, surface texture can result in reducing the transfer of microscale and nanoscale objects, chemicals or/and reactive agents dissolved in fluid, etc. to the surface.  The reason is surface texture can result in such properties of the surface as super-repellency (e.g. superhydrophobicity and superoleophobicity) or superwetting (e.g. superhydrophilicity or superoleophilicity).  
For Claim 28 in accordance with MPEP§ 2112.01 II “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), and in accordance with MPEP §2112 the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Here Claim 27 from which Claim 28 depends has the identical hydrolyzate formed from 11-chloroundecyltriethoxysilane and ethyltriethoxysilane to the invisible-fingerprint coating of Claim 28 therefore the water contact angle would be at least 50 degrees after 1500 cycles of eraser abrasion.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Park as modified an article of a smartphone touch panel substrate such as glass and an invisible-fingerprint coating deposited on the substrate from a coating composition comprising a non-fluorinated alkyl silane hydrolysate polymer from the non-fluorinated alkyl silane methoxyethoxyundecyltrichlorosilane and cyclohexyltrimethoxysilane having a weight average molecular weight of less than 100,000 Da, where the hydrolyzate condensate is formed from chloropropyltriethoxysilane with ethyltriethoxysilane is substituted for or combined with the methoxyethoxyundecyltrichlorosilane and cyclohexyltrimethoxysilane hydrolyzate with less than 100,000 Da, as afore-described for Claim 1, where from Haghdoost 11-chloroundecyltriethoxysilane can be combined with or substituted for 3-chloroprpyltriethoxysilane as a non-fluorinated alkyl silane given the same purpose of a non-fluorinated alkyl silane in biofouling prevention coatings motivated to enable protection against undesirable consequences of contact between the surface and the macroscopic, microscale and/or nanoscale objects such as protection against transfer of dirt and smudge while providing protection against friction and drag with bridging between polymers such as organofunctional silanes, hybrid inorganic organofunctional resins, organofunctional polyhedral oligomeric silsesquioxane (POSS), hybrid inorganic organofunctional POSS resins, silicone polymers, organofunctional oligomeric polysiloxane, organofunctional silicone polymers, hybrid inorganic organofunctional silicone polymers, organofunctional silicone copolymers, and hybrid inorganic organofunctional silicone copolymers in the coating as for Claim 6, 27-28.  The combination of Haghdoost with Park as modified has a reasonable expectation of success because both are directed to chloroalkylalkoxysilanes for antifouling coatings.   
Response to Arguments
Applicant’s amendments and arguments filed 01/24/2022 have been fully considered and are persuasive regarding the prior rejections under 35 U.S.C. 112 and 102, which rejections have been withdrawn, however are unpersuasive regarding the rejections under 35 U.S.C. 103.   
Regarding the rejections under 35 U.S.C. 103, Applicants argue that as indicated in the rejection the primary reference, Park et al., does not teach or suggest "a non-fluorinated alkyl silane hydrolysate polymer formed from an alkyl silane having a structure as in (RA)3SiRBO and the Standke reference cited in the rejection does not remedy this lack of disclosure in Park.  Applicant contends Standke et al. discloses (e.g., paragraph [0017]), the organofunctional silane systems contain an NR4 + quaternary nitrogen functionality in which "at least one R group is silylated and R is covalently bonded to N via a C-atom."  Applicant respectfully submits that the quaternary amino-functional organosilicon compounds described in Standke el al. do not satisfy the definition of (RA)3SiRBO as recited in independent Claim 1 Moreover, this deficiency is not remedied by either of Laryea et al. or Haghdoost et al., which likewise fail to teach or suggest the missing element.   
In response Applicant contends the Standke el al. reference with organofunctional silane systems contain an NR4 + quaternary nitrogen functionality and, therefore, does not satisfy the definition of (RA)3SiRBO as recited in independent Claim 1.  The definition of (RA)3SiRBO as recited in independent Claim 1 is “An article, comprising: a substrate . . . and an invisible--fingerprint coating deposited on the substrate, the invisible--fingerprint coating comprising a non-fluorinated alkyl silane hydrolysate polymer having a weight average molecular weight of less than 100,000 Da; wherein the non-fluorinated alkyl silane hydrolysate polymer is formed from an alkyl silane having a structure:  (RA)3SiRBO . . .”  In accordance with the claim interpretation standard of broadest reasonable interpretation (“BRI”) and given the “formed from” wording is process wording, the invisible-fingerprint coating comprising a non-fluorinated alkyl silane hydrolyzate polymer formed from an alkylsilane having a structure (RA)3SiRBO does not even require the structure (RA)3SiRBO or any reaction product or derivation thereof or any structure therewith is in the invisible-fingerprint coating comprising a non-fluorinated alkyl silane hydrolyzate polymer.  The requirement is that the invisible-fingerprint coating comprising a non-fluorinated alkyl silane hydrolyzate polymer is somehow formed from that the structure (RA)3SiRBO.  Also with the invisible-fingerprint coating comprising a non-fluorinated alkyl silane hydrolyzate polymer other components are not excluded given the open-ended term “comprising”.  Therefore the Standke reference as indicated in the rejection dated 8/24/2021 discloses in §14 Standke the hydrolyzate formed from the nonfluorinated alkyl silane of Formula I like chloropropyltriethoxysilane has the purpose of providing anti-fingerprint properties and from Standke the hydrolyzate condensate formed from chloropropyltriethoxysilane is substituted for or combined with the methoxyethoxyundecyltrichlorosilane and cyclohexyltrimethoxysilane hydrolyzate with less than 100,000 Da and includes a crosslinking of one of ethyltrimethoxysilane through hexadecyltriethoxysilane having the purpose of a coating dealing with fingerprints motivated to provide surfaces in contact with moisture with slip for problems known to occur with microorganisms.  Therefore any NR4 + quaternary nitrogen functionality in a hydrolyzed condensate of Standke also is formed from chloropropyltriethoxysilane.  This meets the BRI of pending Claim 1 as the invisible-fingerprint coating comprising a non-fluorinated alkyl silane hydrolyzate polymer formed from an alkyl silane having a structure:  (RA)3SiRBO.  Applicants have not addressed the rejection actually made in the Office Actions dated 8/24/2021.  
Furthermore the Standke reference is only used as teaching reference in order to teach as noted in the rejection the chloropropyltriethoxysilane for hydrolyzate formation is substituted for or combined with the methoxyethoxyundecyltrichlorosilane and cyclohexyltrimethoxysilane hydrolyzate with less than 100,000 Da and includes a crosslinking of one of ethyltrimethoxysilane through hexadecyltriethoxysilane.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  
Additionally in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the invisible-fingerprint coating comprising a non-fluorinated alkyl silane hydrolyzate polymer with or consisting of an alkylsilane having a structure (RA)3SiRBO) or a reaction product or derivative thereof and as a sole reactant therefor  are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant’s request for a telephone interview in accordance with § 713.0l(III) of the MPEP after the filing of a response titled “Amendment And Response” to the previous Office Action is not clear as conforming to the policy of the Office for conducting matters in writing.  After the Amendment and Response is filed a written Office Action is the next action for a written record.  In requesting a telephone interview or a video interview as covered in § 713.0l(III) of the MPEP one of the approaches indicated at the end of the Office Action dated 8/24/2021 is encouraged and assists in proper docketing of the request.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787